Citation Nr: 0807145	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-03 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for plantar fasciitis of 
the left heel, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.

Service connection was established for plantar fasciitis of 
the left heel by a December 1980 rating decision.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which continued the 10 percent rating for the 
plantar fasciitis.

The Board notes that the veteran also initiated an appeal on 
the issues of entitlement to an earlier effective date for 
the establishment of service connection for an anterior left 
calf scar, for a compensable rating for contusion of the 
posterior left calf, and for a rating in excess of 10 percent 
for congenital muscle herniation of the anterior left calf.  
However, an earlier effective date of November 1983 was 
established for the anterior left calf scar by a January 2005 
rating decision, which the veteran indicated satisfied the 
benefit he was seeking with respect to this claim.  See 
38 C.F.R. § 20.204.  As for the left calf contusion increased 
rating issue, it was included as part of the January 2005 
Statement of the Case (SOC), but the veteran indicated on his 
February 2005 VA Form 9 (Appeal to the Board) that he was 
only appealing the plantar fasciitis claim.  See 38 C.F.R. 
§ 20.202.  He subsequently reiterated in an August 2006 
statement that he was not appealing the contusion issue.  In 
regard to the muscle herniation claim, the Board notes that 
an SOC was promulgated on this issue in May 2007.  Although a 
VA Form 9 was received later in May 2007, the veteran did not 
refer to this claim, but rather to a May 2007 Supplemental 
SOC which addressed the plantar fasciitis claim.  No other 
document appears to be of record which constitutes a timely 
Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Therefore, the Board does not have jurisdiction over these 
issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect, during 
any portion of the appeal period, that the veteran's service-
connected plantar fasciitis of the left heel has resulted in 
moderately severe impairment of the foot, even when taking 
into account his complaints of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for plantar 
fasciitis of the left heel are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in January 
2004, which is clearly prior to the March 2004 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by a letter dated in August 
2006. 

Taken together, the aforementioned VCAA notification letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the August 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), regarding the information that 
must be provided to a claimant in the context of an increased 
rating claim.  Specifically, the Court held that section § 
5103(a) requires: (1) at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In regard to the aforementioned criteria, the Board notes 
that January 2004 letter satisfied element (1), while the 
August 2006 letter satisfies element (3).  Although none of 
the aforementioned notification letters contained the 
specific criteria of the relevant Diagnostic Codes (i.e., 
element (2)), this information was included in the January 
2005 SOC.  The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  He had also had prior increased rating claims over 
the years in which he indicated familiarity with these 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Moreover, he was accorded a VA 
medical examination in January 2004 regarding this case, and 
has not indicated that the disability has increased in 
severity since that examination.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected plantar fasciitis is 
evaluated pursuant to the criteria found at 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Under this Code, moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent rating requires moderately severe residuals.  
Severe residuals of foot injuries warrant a 30 percent 
evaluation.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.  

Normal ankle dorsiflexion is to 20 degrees.  Normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a; Plate 
II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
plantar fasciitis of the left heel during any portion of the 
appeal period.

The Board notes that the veteran complained of tenderness and 
daily left heel pain at the January 2004 VA examination.  
However, on physical examination he was found, in part, to 
have symmetrical appearance of the bilateral feet; no 
swelling; no weakness; normal strength of the bilateral feet 
and ankles; no pain with resisted motion; and no unusual shoe 
wear or breakdown.  He had only mild callus over the right 
great toe distal interphalangeal joint, very minimal on the 
left.  He did have thickened skin over the bilateral balls of 
the feet slightly thicker on the right.  Further, he had a 
0.5 cm possible plantar wart on the left great toe 
metatarsophalangeal joint, medial aspect.  Although he did 
have tenderness to pressure on the left heel to the proximal 
longitudinal arch, there was no hallux valgus, nor forefoot 
or midfoot malalignment.  Moreover, he had normal posture of 
the feet with standing and with supination, pronation.  A 
concurrent examination also found that he had bilateral ankle 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
eversion left to 12 degrees, and inversion left to 25 
degrees, with no pain with range of motion to the ankles.

In short, despite the veteran's complaints of pain, the only 
impairment indicated of the left foot on physical examination 
is tenderness to pressure of the heel, and a 0.5 cm plantar 
wart of the great toe.  Moreover, the January 2004 VA 
examination indicated normal dorsiflexion and plantar flexion 
of the left ankle as defined at 38 C.F.R. § 4.71a; Plate II.  
Such competent medical findings do not indicate moderately 
severe impairment of the left foot.

The Board acknowledges that the veteran received medical 
treatment on multiple occasions in 2005 for complaints of 
left foot pain of the plantar surface, coldness, and 
numbness.  Although it appears these problems were initially 
diagnosed as due to plantar fasciitis, subsequent records 
ultimately attributed the problems to left superficial 
peroneal nerve entrapment for which he underwent surgery in 
September 2005.  Moreover, an April 2005 bone scan showed the 
left foot to be normal.  Further, recent treatment records 
indicate complaints regarding conditions other than the left 
foot.

In view of the foregoing, the Board finds that, during the 
entire appeal period, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5284, even when taking into account his 
complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.


ORDER

Entitlement to an increased rating for plantar fasciitis of 
the left heel, currently evaluated as 10 percent disabling, 
is denied.



____________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


